The Chancellor.
The defendant, George Yan Horn, who was made a party to the bill because he had attached, and, under the attachment, claimed to have a lien upon part of the mortgage money, now moves to dissolve the injunction. He is a necessary party to the suit. Pine v. Shannon, 3 Stew. 501; S. C. on appeal, sub nom. Van Horn v. Pine, 4 Stew. 367.
On the filing of the bill a deposit sufficient to answer his claim was required as a condition to granting the injunction to stay his proceedings at law. It was made, and the *86injunction issued. The property has been sold under a decree of foreclosure in this suit, and all the proceeds of sale, except the costs, are in court. He moves to dissolve the injunction, in order that he may proceed with his attachment.
Of course it would not be just to the.garnishee, to permit him to do so, and he can litigate his claim as against the complainant in this court more expeditiously and economically than, and quite as well as, in the court of law. There is no reason why he should not be required to do so.
The motion is denied, with costs.